Me. Justice Wole,
dissenting.
I do not find myself definitely in a position to differ from the majority opinion when it says that the Civil Service Commission can only order the reinstatement of an employee when the latter was removed for political or religious reasons. Nevertheless, inasmuch as each one of the district judges of San Jjian in independent cases have held to the contrary, I feel bound to have some doubts. Beading all of section 28 and other parts of the act, it seems to me that a court might readily find that it was the original idea of the Legislature that the Civil Service Commission should have the power of reinstating to his job a person who was removed therefrom; that the final paragraph was an afterthought; that given the main idea it should not affect the case more than it is absolutely necessary to give effect to the words of the Legislature. That is to say, that I follow the judges of the district court in the idea that the general intention of the act was to give ample powers to the commission.
Accepting the decision of the majority, it would follow that the final four lines of section 28 prevent the commission from giving an order of reinstatement which would be absolutely legally binding, only in cases where an employee has been removed for religious or political reasons. Given these premises, I shall attempt to give the reasons for my dissent.
I think the petitioner in this case was entitled to be restored to her position. When the head of the department says to a person “I hereby remove you from your job” with or without reasons, the necessary consequence is that the employee can not perform his or her work, or at least such a person is physically out of office for the time being. So *463far as the executive chief is capable of doing so, the employee is removed from office.
In various cases, Belaval v. Todd, 24 P.R.R. 24, Gil v. Chardón, 41 P.R.R. 208, and Jiménez v. Reily, 30 P.R.R. 582, this court, following innumerable precedents, decided that the words “just cause” mean, as interpreted traditionally, that before removal the employee whose separation is sought, must be given a notice and opportunity to defend. Now I maintain, and this is the crux of my position, that what the Civil Service Act has done has been to transfer from the executive head the right to hear the charges. I maintain that in Puerto Rico today the body that has a right ordinarily to hear and decide the charges is the Civil Service Commission. “Just cause” in Puerto Rico now, in my opinion, involves the notice to the employee and an opportunity to defend, not before the execution head, but before the Civil Service Commission. The executive head is stripped, it seems to me, of all power to try the charges.
If the question be asked what would be the effect of a decision of the commission holding that the charges were unjustified, my answer would be that I do not necessarily need to answer the question specifically, but so far as it lies in my power I would say that a decision of the commission is perhaps like a declaratory judgment, perhaps like a reference to a commissioner or other person or like the well-known work of a “contador partidor.” None of the acts thus performed become necessarily executive until some court acts upon them.
Following up the considerations immediately foregoing, I maintain that, under the present state of the law in Puerto Rico, no person may be in legal effect permanently removed from office by an executive head until the charges that he makes against an employee have been heard and decided by the commission or by a court. There is then no such thing remaining in Puerto Rico as a trial by the official head. What *464happens when an official head acts as was done in this case is in effect that the person is, in my opinion, physically removed from office but that the right to the office remains. We are all very familiar in the civil law with actual possession and the right to possession. It may be said that the employee has been deprived of the possession of the office, but has not lost his title, and hence that he may revendicate in some form or other, although the Civil Service Commission can not restore the employee to his position. I can not agree with the majority opinion that the act preserves in the executive head a right to hear and determine.
Furthermore, if the commission maíces a finding that the charges are not well founded, the executive head might ordinarily feel bound to reinstate the person to his or her job. However, under the act itself if he was not satisfied with the decision he could have the matter reviewed by the district court. I am not at this juncture attempting to explore the resulting powers of the said court.
Under these circumstances, I feel bound to dissent.